      Case 5:20-cv-00184-RV-MAF Document 5 Filed 08/10/20 Page 1 of 2




          IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION

ANTHONY M. HOOD,

     Petitioner,

v.                                         Case No. 5:20cv184-RV/MAF

STATE OF FLORIDA,

     Respondent.
                                 /

                                     ORDER

     This matter is before the Court on the Report and Recommendation of

the U.S. Magistrate Judge dated July 10, 2020 (ECF No. 4), to dismiss the

petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254 (ECF

No. 1).   The parties have been furnished a copy of the Report and

Recommendation and have been afforded an opportunity to file objections

pursuant 28 U.S.C. § 636(b)(1). No objections have been filed. Having

considered the Report and Recommendation, I have determined the Report

and Recommendation should be adopted.

     Accordingly, it is now ORDERED as follows:

     1. The Report and Recommendation (ECF No. 4) is adopted and

incorporated by reference in this order.
      Case 5:20-cv-00184-RV-MAF Document 5 Filed 08/10/20 Page 2 of 2




     2. The Clerk shall enter judgment stating, “The petition for writ of

habeas corpus (ECF No. 1) is DISMISSED. Any certificate of appealability

is DENIED and leave to appeal in forma pauperis is also DENIED.”

     3. The Clerk shall close the file.

     DONE AND ORDERED on this 10th day of August, 2020.


                             s/ Roger   Vinson
                             ROGER VINSON
                             SENIOR UNITED STATES DISTRICT JUDGE
